LETTS, Judge,
concurring specially.
The Hospital urges us to heed the case of Orange County v. City of Apopka, 299 So.2d 652 (Fla. 4th DCA 1974), where the court held that the circuit court is the proper forum to “weigh all pertinent factors” to decide if the host government (the City) is acting “unreasonably” vis-a-vis the intruding governmental unit (the Hospital District) and balance the competing public interests.1 However, Apopka was rendered impotent when, in its grant of the petition for rehearing, it confessed error over the applicability of the statute relied on in the opinion. Moreover, Apopka involves a suit for a declaratory judgment initially filed in circuit court.

. Our attention is also directed to Village of North Palm Beach v. School Board of Palm Beach County, 349 So.2d 683 (Fla. 4th DCA 1977) for the same proposition. However, this case had its origin in the circuit court rather than before administrative bodies.